MEMORANDUM OPINION
                                         No. 04-12-00139-CV

                           VALLEY FORGE INSURANCE COMPANY,
                                       Appellant

                                                   v.

  Dennis B. GILLETT, WPM Construction Services, Inc., Clark-Hunt JV, Clark Construction
                   Group, LLC, and Hunt Construction Group, Inc.,
                                    Appellees

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-00934
                           Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 11, 2012

DISMISSED

           Appellant filed a motion to dismiss this appeal asserting it no longer desires to prosecute

the appeal because the matter had been resolved. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of the parties

regarding the assessment of costs, we order all costs assessed against appellant. See TEX. R. APP.

P. 42.1(d)(absent agreement of the parties, costs are taxed against appellant).

                                                        PER CURIAM